OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21978 Pioneer Pioneer Series Trust VI (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: July 31, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Multi-Asset Real Return Fund Schedule of Investments 7/31/14 (unaudited) Principal Amount ($) CONVERTIBLE CORPORATE BOND - 0.4% Materials - 0.4% Precious Metals & Minerals - 0.4% NR/NR Aquarius Platinum, Ltd., 4.0%, 12/18/15 $ TOTAL CONVERTIBLE CORPORATE BOND (Cost $4,487,057) $ PREFERRED STOCKS - 0.6% Real Estate - 0.6% Office REIT - 0.2% NR/NR CoreSite Realty Corp., 7.25% (Perpetual) $ Retail REIT - 0.0%+ NR/NR Wheeler Real Estate Investment Trust, Inc., 9.0% $ Specialized REIT - 0.4% NR/NR LaSalle Hotel Properties, 7.5% (Perpetual) $ NR/NR Pebblebrook Hotel Trust, 6.5% (Perpetual) $ Total Real Estate $ TOTAL PREFERRED STOCKS (Cost $6,356,395) $ Shares COMMON STOCKS - 62.4% Energy - 1.8% Oil & Gas Equipment & Services - 0.5% Halliburton Co. $ Integrated Oil & Gas - 0.5% Lukoil OAO $ PetroChina Co., Ltd. $ Oil & Gas Exploration & Production - 0.8% EOG Resources, Inc. $ Southwestern Energy Co. * $ Total Energy $ Materials - 3.4% Diversified Chemicals - 0.2% PPG Industries, Inc. $ Fertilizers & Agricultural Chemicals - 0.3% Monsanto Co. $ Specialty Chemicals - 0.8% Ecolab, Inc. $ Givaudan SA Sika AG $ Construction Materials - 0.2% Indocement Tunggal Prakarsa Tbk PT $ Diversified Metals & Mining - 0.3% MMC Norilsk Nickel OJSC (A.D.R.) $ Precious Metals & Minerals - 1.6% Anglo American Platinum, Ltd. $ Aquarius Platinum, Ltd. Royal Bafokeng Platinum, Ltd. * $ Total Materials $ Capital Goods - 11.1% Aerospace & Defense - 2.7% Honeywell International, Inc. $ Huntington Ingalls Industries, Inc. Northrop Grumman Corp. Rockwell Collins, Inc. The Boeing Co. United Technologies Corp. Zodiac Aerospace $ Construction & Engineering - 1.8% Abengoa SA $ China Railway Construction Corp., Ltd. China Railway Group, Ltd. China Singyes Solar Technologies Holdings, Ltd. China State Construction International Holdings, Ltd. Porr Ag Strabag SE Wijaya Karya Persero Tbk PT Yumeshin Holdings Co., Ltd. $ Electrical Components & Equipment - 0.8% Boer Power Holdings, Ltd. $ Schneider Electric SE Zhuzhou CSR Times Electric Co, Ltd. $ Heavy Electrical Equipment - 0.3% Mitsubishi Electric Corp. $ Industrial Conglomerates - 0.5% Alliance Global Group, Inc. $ SM Investments Corp. $ Construction & Farm Machinery & Heavy Trucks - 0.9% China CNR Corp., Class H $ CSR Corp., Ltd. * Cummins, Inc. PACCAR, Inc. $ Industrial Machinery - 3.6% Airtac International Group $ Burckhardt Compression Holding AG FANUC Corp. GEA Group AG Georg Fischer AG Illinois Tool Works, Inc. Ingersoll-Rand Plc Interpump Group S.p.A. Interroll Holding AG Minebea Co., Ltd. Sarine Technologies, Ltd. SPX Corp. $ Trading Companies & Distributors - 0.5% Mitsui & Co., Ltd. $ Total Capital Goods $ Commercial Services & Supplies - 0.8% Environmental & Facilities Services - 0.3% China Everbright International, Ltd. $ Security & Alarm Services - 0.2% Kaba Holding AG * $ Secom Co., Ltd. $ Human Resource & Employment Services - 0.2% Adecco SA $ Research & Consulting Services - 0.1% Teleperformance $ Total Commercial Services & Supplies $ Transportation - 0.9% Railroads - 0.9% Canadian Pacific Railway, Ltd. $ CSX Corp. Union Pacific Corp. $ Total Transportation $ Automobiles & Components - 1.9% Auto Parts & Equipment - 1.3% Autoliv, Inc. $ Brembo S.p.A. Leoni AG Montupet Stanley Electric Co., Ltd. Xinyi Glass Holdings, Ltd. $ Automobile Manufacturers - 0.6% Daimler AG $ Great Wall Motor Co, Ltd. Tata Motors, Ltd. $ Total Automobiles & Components $ Consumer Durables & Apparel - 0.4% Consumer Electronics - 0.1% Harman International Industries, Inc. $ Homebuilding - 0.3% Sekisui Chemical Co., Ltd. $ Total Consumer Durables & Apparel $ Consumer Services - 2.0% Casinos & Gaming - 0.5% Grand Korea Leisure Co., Ltd. $ Leisure & Resorts World Corp. Paradise Entertainment, Ltd. * $ Hotels, Resorts & Cruise Lines - 1.0% Aitken Spence Hotel Holdings Plc $ China Lodging Group, Ltd. (A.D.R.) * Marriott International, Inc. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. $ Restaurants - 0.3% Whitbread Plc $ Education Services - 0.2% G8 Education, Ltd. $ Total Consumer Services $ Media - 2.0% Broadcasting - 0.2% Atresmedia Corp de Medios de Comunicacion SA $ Surya Citra Media Tbk PT $ Cable & Satellite - 0.4% Comcast Corp. $ Dish TV India, Ltd. * $ Movies & Entertainment - 0.9% The Walt Disney Co. $ Time Warner, Inc. $ Publishing - 0.5% Reed Elsevier Plc $ Time, Inc. $ Total Media $ Retailing - 1.9% Internet Retail - 0.5% Vipshop Holdings, Ltd. (A.D.R.) * $ Department Stores - 0.7% Macy's, Inc. $ Next Plc $ Computer & Electronics Retail - 0.2% GOME Electrical Appliances Holding, Ltd. $ Specialty Stores - 0.3% Tiffany & Co. $ Automotive Retail - 0.1% Baoxin Auto Group, Ltd. $ Homefurnishing Retail - 0.1% Howden Joinery Group Plc $ Total Retailing $ Food & Staples Retailing - 0.2% Food Retail - 0.2% Sheng Siong Group, Ltd. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 1.0% Brewers - 0.2% Asahi Group Holdings, Ltd. $ Soft Drinks - 0.2% PepsiCo., Inc. $ Packaged Foods & Meats - 0.6% Ajinomoto Co, Inc. $ Aryzta AG Indofood Sukses Makmur Tbk PT $ Total Food, Beverage & Tobacco $ Household & Personal Products - 0.3% Personal Products - 0.3% Grape King Bio, Ltd. $ Interparfums SA Mandom Corp. $ Total Household & Personal Products $ Health Care Equipment & Services - 2.5% Health Care Equipment - 1.1% Abbott Laboratories $ Becton Dickinson and Co. Sonova Holding AG St Jude Medical, Inc. Straumann Holding AG $ Health Care Distributors - 0.5% Cardinal Health, Inc. $ Health Care Services - 0.2% Fresenius SE & Co. KGaA $ Health Care Facilities - 0.4% Al Noor Hospitals Group Plc $ Apollo Hospitals Enterprise, Ltd. Fortis Healthcare, Ltd. * Orpea $ Managed Health Care - 0.3% Aetna, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 4.7% Biotechnology - 0.6% Actelion, Ltd. $ Vertex Pharmaceuticals, Inc. * $ Pharmaceuticals - 2.6% China Animal Healthcare, Ltd. $ Glenmark Pharmaceuticals, Ltd. Johnson & Johnson Roche Holding AG Sanofi Strides Arcolab, Ltd. Sun Pharmaceutical Industries, Ltd. $ Life Sciences Tools & Services - 1.5% Gerresheimer AG $ Lonza Group AG Thermo Fisher Scientific, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 6.8% Diversified Banks - 6.7% Akbank TAS $ Alpha Bank AE * Banco de Sabadell SA Bank of Baroda Bankinter SA BDO Unibank, Inc. BNP Paribas SA Erste Group Bank AG First Gulf Bank PJSC Hana Financial Group, Inc. Hatton National Bank Plc ICICI Bank, Ltd. (A.D.R.) Metropolitan Bank & Trust Co. Mitsubishi UFJ Financial Group, Inc. National Bank of Greece SA * National Development Bank Plc Nordea Bank AB Qatar National Bank SAQ Sumitomo Mitsui Financial Group, Inc. The Siam Commercial Bank PCL The Siam Commercial Bank PCL Turkiye Halk Bankasi AS Turkiye Is Bankasi Turkiye Vakiflar Bankasi Tao United Overseas Bank, Ltd. $ Regional Banks - 0.1% First Republic Bank $ Total Banks $ Diversified Financials - 5.7% Specialized Finance - 0.9% Bolsas y Mercados Espanoles SA $ CBOE Holdings, Inc. Chailease Holding Co, Ltd. Power Finance Corp, Ltd. $ Consumer Finance - 1.9% American Express Co. $ Bajaj Finance, Ltd. Discover Financial Services, Inc. $ Asset Management & Custody Banks - 2.6% Aberdeen Asset Management Plc $ KKR & Co LP Leonteq AG The Blackstone Group LP The Carlyle Group LP $ Investment Banking & Brokerage - 0.3% Swissquote Group Holding SA $ Total Diversified Financials $ Insurance - 2.3% Life & Health Insurance - 1.0% Lincoln National Corp. $ Prudential Financial, Inc. $ Multi-line Insurance - 0.8% American International Group, Inc. $ Aviva Plc $ Property & Casualty Insurance - 0.3% Insurance Australia Group, Ltd. $ Reinsurance - 0.2% Korean Reinsurance Co. $ Total Insurance $ Real Estate - 4.2% Diversified REIT - 0.5% Mapletree Greater China Commercial Trust $ Merlin Properties Socimi SA $ Industrial REIT - 0.6% Mapletree Industrial Trust $ Mapletree Logistics Trust $ Mortgage REIT - 0.2% Starwood Property Trust, Inc. $ Office REIT - 0.0%+ Keppel Real Estate Investment Trust Management, Ltd. $ Residential REIT - 0.0%+ Starwood Waypoint Residential Trust $ Retail REIT - 0.2% Mapletree Commercial Trust $ Wheeler Real Estate Investment Trust, Inc. $ Specialized REIT - 1.0% DiamondRock Hospitality Co. $ Host Hotels & Resorts, Inc. LaSalle Hotel Properties Ryman Hospitality Properties, Inc. $ Diversified Real Estate Activities - 0.9% Ayala Land, Inc. $ Henderson Land Development Co, Ltd. K Wah International Holdings, Ltd. 59 Swire Pacific, Ltd. The Wharf Holdings, Ltd. $ Real Estate Operating Companies - 0.4% Deutsche Wohnen AG $ GAGFAH SA * Lifestyle Properties Development, Ltd. * $ Real Estate Development - 0.4% Cheung Kong Holdings, Ltd. $ TAG Immobilien AG $ Total Real Estate $ Software & Services - 2.7% Internet Software & Services - 0.6% Baidu, Inc. (A.D.R.) * $ Tencent Holdings, Ltd. $ IT Consulting & Other Services - 1.6% Cap Gemini SA $ Fujitsu, Ltd. HCL Technologies, Ltd. Infosys, Ltd. Tech Mahindra, Ltd. $ Data Processing & Outsourced Services - 0.5% MasterCard, Inc. $ My EG Services Bhd Visa, Inc. $ Total Software & Services $ Technology Hardware & Equipment - 3.3% Communications Equipment - 0.1% Harris Corp. $ Computer Hardware - 0.8% Apple, Inc. $ Inventec Corp. $ Computer Storage & Peripherals - 0.1% Logitech International SA $ Electronic Equipment Manufacturers - 0.8% Chroma ATE, Inc. $ Hitachi High-Technologies Corp. Ingenico $ Electronic Components - 1.1% Alps Electric Co, Ltd. $ Everlight Electronics Co, Ltd. Keyence Corp. Largan Precision Co, Ltd. Murata Manufacturing Co., Ltd. $ Office Electronics - 0.4% Neopost SA $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 1.6% Semiconductor Equipment - 0.6% Ulvac, Inc. $ Xinyi Solar Holdings, Ltd. $ Semiconductors - 1.0% Avago Technologies, Ltd. $ Epistar Corp. Radiant Opto-Electronics Corp. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 0.3% Wireless Telecommunication Services - 0.3% Idea Cellular, Ltd. $ Vodafone Group Plc $ Total Telecommunication Services $ Utilities - 1.1% Electric Utilities - 0.2% Cheung Kong Infrastructure Holdings, Ltd. $ Gas Utilities - 0.6% China Gas Holdings, Ltd. $ Enagas SA $ Independent Power Producers & Energy Traders - 0.3% Beijing Jingneng Clean Energy Co., Ltd. * $ PTC India, Ltd. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $625,139,862) $ Principal Amount ($) Floating Rate (b) S&P/Moody's Ratings COLLATERALIZED MORTGAGE OBLIGATIONS - 1.1% Banks - 1.1% Thrifts & Mortgage Finance - 1.1% NR/B3 COMM 2006-C8 Mortgage Trust, 5.377%, 12/10/46 $ NR/Caa1 Credit Suisse First Boston Mortgage Securities Corp., 4.898%, 3/15/36 (144A) A-/Ba1 GS Mortgage Securities Corp II Series 2005-GG4 REMICS, 4.782%, 7/10/39 B-/Ba2 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 REMICS, Floating Rate Note, 4/15/45 NR/B1 Morgan Stanley Capital I Trust 2007-TOP25, Floating Rate Note, 11/12/49 $ Total Banks $ TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $11,322,603) $ CORPORATE BONDS - 7.4% Energy - 0.7% Oil & Gas Exploration & Production - 0.7% BB+/Ba3 Concho Resources, Inc., 7.0%, 1/15/21 $ BBB-/Baa1 Gazprom OAO Via Gaz Capital SA, 6.51%, 3/7/22 (144A) $ Total Energy $ Materials - 2.9% Diversified Chemicals - 0.2% BB+/Ba2 Celanese US Holdings LLC, 4.625%, 11/15/22 $ Diversified Metals & Mining - 1.6% BB+/Baa3 AngloGold Ashanti Holdings Plc, 5.125%, 8/1/22 $ BB+/Baa3 AngloGold Ashanti Holdings Plc, 5.375%, 4/15/20 BB+/Baa3 AngloGold Ashanti Holdings Plc, 8.5%, 7/30/20 BB+/Baa3 AngloGold Ashanti Holdings Plc, 8.5%, 7/30/20 $ Gold - 1.1% NR/Baa3 Kinross Gold Corp., 5.125%, 9/1/21 $ NR/Baa3 Kinross Gold Corp., 5.125%, 9/1/21 BBB-/Baa3 Kinross Gold Corp., 5.95%, 3/15/24 (144A) $ Total Materials $ Capital Goods - 0.5% Construction & Engineering - 0.5% BBB+/NR China Railway Resources Huitung, Ltd., 3.85%, 2/5/23 $ A-/A3 CRCC Yuxiang, Ltd., 3.5%, 5/16/23 $ Total Capital Goods $ Transportation - 0.5% Airlines - 0.5% NR/NR American Airlines 2013-1 Class C Pass Through Trust, 6.125%, 7/15/18 $ Total Transportation $ Banks - 1.2% Diversified Banks - 1.2% NR/NR Banco Bilbao Vizcaya Argentaria SA, Floating Rate Note (Perpetual) $ EURO BBB/Baa2 Santander Issuances SAU, Floating Rate Note, 9/30/19 $ Total Banks $ Diversified Financials - 0.4% Asset Management & Custody Banks - 0.4% BBB/NR Prospect Capital Corp., 5.875%, 3/15/23 $ Total Diversified Financials $ Insurance - 0.1% Reinsurance - 0.1% BB-/NR Northshore Re, Ltd., Floating Rate Note, 7/5/16 (Cat Bond) (144A) $ Total Insurance $ Real Estate - 0.9% Diversified Real Estate Activities - 0.4% B+/B1 Alam Synergy Pte, Ltd., 9.0%, 1/29/19 (144A) $ Real Estate Services - 0.5% BB-/B2 Kennedy-Wilson, Inc., 8.75%, 4/1/19 $ Total Real Estate $ Utilities - 0.2% Independent Power Producers & Energy Traders - 0.2% NR/B2 Star Energy Geothermal Wayang Windu, Ltd., 6.125%, 3/27/20 (144A) $ NR/B2 Star Energy Geothermal Wayang Windu, Ltd., 6.125%, 3/27/20 (144A) $ Total Utilities $ TOTAL CORPORATE BONDS (Cost $75,356,460) $ U.S. GOVERNMENT AND AGENCY OBLIGATION - 2.5% AA+/Aaa U.S. Treasury Inflation Indexed Bonds, 1.375%, 2/15/44 $ TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATION (Cost $26,290,977) $ FOREIGN GOVERNMENT BONDS - 14.3% AUD NR/Aaa Australia Government Bond, 2.75%, 4/21/24 $ BB+/Baa3 Indonesia Government International Bond, 5.875%, 1/15/24 (144A) BB+/Baa3 Indonesia Government International Bond, 6.75%, 1/15/44 (144A) MXN A/A3 Mexican Bonos, 7.75%, 11/13/42 MXN A/A3 Mexican Udibonos, 4.0%, 11/15/40 NZD AA+/Aaa New Zealand Government Bond, 3.0%, 4/15/20 LKR NR/NR Sri Lanka Government Bonds, 10.6%, 7/1/19 $ TOTAL FOREIGN GOVERNMENT BONDS (Cost $147,926,522) $ SENIOR FLOATING RATE LOAN INTERESTS - 0.1% Materials - 0.0%+ Aluminum - 0.0%+ BB-/Ba2 Novelis, Inc. Georgia, Initial Term Loan, 3/10/17 $ Total Materials $ Technology Hardware & Equipment - 0.1% Communications Equipment - 0.1% BB+/Ba2 Commscope, Inc., Tranche 3 Term Loan, 1/21/17 $ BB+/Ba2 Commscope, Inc., Tranche 4 Term Loan, 1/14/18 $ Total Technology Hardware & Equipment $ TOTAL SENIOR FLOATING RATE LOAN INTERESTS (Cost $541,565) $ Shares EXCHANGE TRADED FUNDS - 7.4% Aberdeen Asia-Pacific Income Fund, Inc. $ BlackRock MuniVest Fund, Inc. BlackRock MuniYield Fund, Inc. ETFS Platinum Trust * iShares MSCI Brazil Capped ETF iShares MSCI Spain Capped ETF PowerShares Buyback Achievers Portfolio SPDR S&P Euro Dividend Aristocrats UCITS ETF SPDR S&P Global Dividend Aristocrats ETF SPDR S&P UK Dividend Aristocrats UCITS ETF $ TOTAL EXCHANGE TRADED FUNDS (Cost $73,185,866) $ RIGHT / WARRANT - 0.0%+ Diversified Financials - 0.0%+ Investment Banking & Brokerage - 0.0%+ Leonteq AG $ TOTAL RIGHT / WARRANT (Cost $0) $ PURCHASED PUT OPTIONS - 0.2% S&P 500 EMINI, Put Option 8/14 @ $1,915 $ Japanese Yen Future, Put Option 8/14 @ $97.5 $ TOTAL PURCHASED PUT OPTIONS (Premiums received $2,073,767) $ PURCHASED CALL OPTIONS - 0.6% BHP Billiton, Call Option 9/25/14 @ $36 $ Fortescue Metals Corp., Call Option 8/28/14 @ $4.20 Market Vectors, Inc., Call Option 8/14 @ $51.00 Amazon.com, Inc., Call Option 9/14 @ $330.00 Visa, Inc., Call Option 9/14 @ $220.00 Freeport McMoran, Inc., Call Option 9/14 @ $39.00 TOTAL PURCHASED CALL OPTIONS $ (Premiums received $5,382,645) $ TOTAL INVESTMENT IN SECURITIES - 97.3% (Cost $978,063,720) (a) $ OTHER ASSETS & LIABILITIES - 2.7% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. † Amount rounds to less than 0.1% NR Not rated by either S&P or Moody's. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At July 31, 2014, the value of these securities amounted to $35,224,366 or 3.4% of total net assets. (A.D.R.) American Depositary Receipts. (G.D.R.) Global Depositary Receipts. REIT Real Estate Investment Trust. (Perpetual) Security with no stated maturity date. (Cat Bond) Catastrophe bond is a high-yield debt instrument that is usually insurance linked and meant to raise money in case of a catastrophe. ** Senior floating rate loan interests in which the Fund invests generally pay interest at rates that are periodically redetermined by reference to a base lending rate plus a premium. These base lending rates are generally (i) the lending rate offered by one or more major European banks, such as LIBOR (London InterBank Offered Rate), (ii) the prime rate offered by one or more major United States banks, (iii) the rate of a certificate of deposit or (iv) other base lending rates used by commercial lenders. The rate shown is the coupon rate at period end. (a) At July 31, 2014, the net unrealized appreciation on investments based on cost for federal income tax purposes of $978,063,720 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ (b) Debt obligation with a variable interest rate. Rate shown is rate at end of period. NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: EURO Euro MXN Mexican Peso AUD Australian Dollar NZD New Zealand Dollar LKR Sri Lankan Rupee Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)See Notes to Financial Statements — Note 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments)See Notes to Financial Statements — Note 1A. Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3.See Notes to Financial Statements — Note 1A. The following is a summary of the inputs used as of July 31, 2014, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Convertible Corporate Bonds $
